Citation Nr: 1448864	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-26 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident, claimed as secondary to the service-connected disability of coronary artery disease.

2.  Entitlement to service connection for nerve damage to the left side of the diaphragm, claimed as secondary to coronary artery bypass graft for service-connected coronary artery disease. 

3.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease for the period December 7, 2009 through May 23, 2011.

4.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease as of May 24, 2011 (excluding a period of a temporary total rating). 

5.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance or at the housebound rate.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 through June 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The April 2011 rating decision granted service connection for the Veteran's coronary artery disease, and assigned a disability rating of 30 percent effective December 7, 2009.  An August 2012 rating decision/statement of the case increased this rating to 60 percent, effective May 24, 2011.  A September 2012 rating decision granted a temporary total rating for coronary artery disease, beginning June 25, 2012 (the date that the Veteran was hospitalized for coronary artery bypass graft and aortic valve replacement surgery) and ending December 31, 2012.  The September 2012 rating decision continued the rating of 60 percent thereafter.  

This matter is also before the Board on appeal from a March 2013 decision by the Jackson RO, denying entitlement to service connection for cerebrovascular accident and nerve damage to the left side of the diaphragm, entitlement to TDIU, and entitlement to special monthly compensation for aid and attendance/housebound status.  

The Board notes that, after the March 2013 rating decision, the Veteran filed a June 2013 notice of disagreement with respect to all issues decided therein.  Following the issuance of a July 2014 Statement of the Case (SOC), VA received the Veteran's September 2014 substantive appeal (VA Form 9), perfecting appellate review of these matters.  The issues of service connection for cerebrovascular accident and nerve damage to the left side of the diaphragm, entitlement to TDIU, and entitlement to special monthly compensation for aid and attendance/housebound status were not certified to the Board.  Nonetheless, the March 2013 rating decision is properly on appeal and the Board has jurisdiction over the matters decided therein.

Appeals from the April 2011 and March 2013 decisions were separately and properly perfected, and the two appeals were merged into one for the purposes of Board review. 

With regard to the Veteran's appeal of his initial rating for coronary artery disease, the Board notes that the Veteran is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The August 2012 rating decision increasing the Veteran's rating to 60 percent, and the September 2012 decision continuing this rating, with a temporary total rating, did not grant the maximum possible benefit for coronary artery disease, and so the issue of increased initial rating remains on appeal. 

The issues of entitlement to service connection for bilateral hearing loss and a pancreatic growth, as well as entitlement to compensation benefits for nerve damage to the left side of the diaphragm under the provisions of 38 U.S.C.A. § 1151, have been raised by the record,  but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a September 2012 statement the Veteran alleged some additional hearing loss following his June 2012 stroke.  In September 2013 correspondence, the Veteran (through his wife) noted that VA should evaluate a growth on the Veteran's pancreas.  The claim for compensation benefits under 38 U.S.C.A. § 1151 is implicit in the Veteran's claim that he sustained nerve damage during surgery related to his service-connected coronary artery disease.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for nerve damage to the left side of the diaphragm, claimed as secondary to coronary artery bypass graft surgery for service-connected coronary artery disease, entitlement to special monthly compensation (SMC) based on need for regular aid and attendance or at the housebound rate and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ:


FINDINGS OF FACT

1.  Residuals of a cerebrovascular accident are etiologically related to the Veteran's service-connected coronary artery disease.

2.  From December 7, 2009 through May 23, 2011, the Veteran's coronary artery disease had left ventricular dysfunction with an ejection fraction of 48 percent.

3.  From December 7, 2009 through June 23, 2013, excluding a period of temporary total disability, the Veteran's coronary artery disease did not involve chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction less than 30 percent.

4.  As of June 24, 2013, the Veteran's coronary artery disease as likely as not involved a workload of 3 METs or less resulting in dyspnea, fatigue, and dizziness.


CONCLUSIONS OF LAW

1.  Residuals of a cerebrovascular accident are related to the Veteran's service-connected coronary artery disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.303 (2013).

2.  From December 7, 2009 through May 23, 2011, the criteria for a disability rating of 60 percent, but no higher, for coronary artery disease have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7017 (2013).

3.  From May 24, 2011 through June 24, 2013, excluding a period of temporary total disability, the criteria for a disability rating in excess of 60 percent for coronary artery disease were not met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.32, 4.1, 4.7, 4.104, Diagnostic Code 7017 (2013).

4.  As of June 24, 2013, the criteria for a disability rating of 100 percent for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7017 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's claim for a higher initial rating for his coronary artery disease arises from the Veteran's disagreement with the initial rating assigned after service connection was granted. Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing an additional VCAA notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues adjudicated herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  

The Veteran asserts that he has been in receipt of Social Security Disability benefits since 1988, and that he was awarded these benefits due to his heart problems.  The RO requested the Veteran's SSA claims file in February 2012, but SSA informed the RO in April 2012 that the Veteran's medical records had been destroyed.  In an April 2012 notice, the RO informed the Veteran that it had concluded any further requests to obtain these records would be futile.  The Board concludes that VA has properly ended its efforts to obtain these records. See 38 C.F.R. § 3.159(C).

The Veteran was afforded VA medical examinations in March 2011 and March 2013.  A supplemental VA medical opinion was produced in August 2013.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

The Board notes that the Veteran (through his wife) has repeatedly asserted that the Nurse-Practitioner who conducted the March 2011 and March 2013 VA examinations lied in her March 2013 report regarding the extent of the Veteran's functional limitations, improperly refused the Veteran's wife permission to accompany the Veteran during his March 2013 examination, and threatened the Veteran with an audit during the March 2013 examination.

While the Veteran's allegations are sufficient to raise the issue of the adequacy of the March 2013 examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2009) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).  The VA examiner reported numerous, specific findings and expressed opinions necessarily implying that she had reviewed the claims file and examined the Veteran. See, e.g., March 2013 VA Examination Report (referencing October 2012 ejection fraction findings and recording observations of the Veteran's gait).  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).

The VA examiner has no discernible reason to falsify her report, and considerable professional motivation, including potential reputational and licensing consequences, not to falsify the conduct and results of an examination. Moreover, the Board is mindful that the question at issue involves the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine proper examination procedures.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  While the Veteran's wife is a retired nurse-practitioner, her assertion that the Veteran was so impaired as to require a companion during the VA examination is not a disinterested one.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that interest may affect the credibility of testimony).  Absent clear evidence showing the contrary, the Board presumes that the VA examiner exercised reasonable medical judgment in electing to examine the Veteran outside his wife's presence.  In addition, as reviewed further in the discussion of the merits, the medical record does not support the assertion that the Veteran was incompetent to provide his own medical history or report his symptoms.

Beyond assertions of outright falsehood and improper conduct of the examination, the Veteran (through his wife) argues that the March 2013 examination report simply misconstrued the record.  However, the March 2013 examination report was bound to evaluate the functional impact of only those disabilities which had been granted service connection at that time, those disabilities aggravated by service-connected disabilities, or those disabilities which might have been caused by service-connected disabilities.  As discussed in the Remand section of this order, the set of service-connected and potentially-service-connected disabilities is now larger than it had been at the time of the March 2013 examination, and so further examination is warranted.  This does not, however, render the March 2013 examination inadequate with regard to discussion of the Veteran's coronary artery disease alone, and does not constitute a failure of VA's duty to assist the Veteran.  

The Board finds that there is not clear evidence of irregularity in the March 2013 examination.  Moreover, there is adequate medical evidence of record to render determinations as to the Veteran's claim for increased rating for coronary artery disease and service connection for cerebrovascular accident.  The Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Entitlement to service connection for residuals of cerebrovascular accident, claimed as secondary to the service-connected disability of coronary artery disease

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen; 38 C.F.R. § 3.310(b) .

In this case, the Board notes that the Veteran's June 2012 coronary bypass surgery was necessitated by his service-connected coronary artery disease.  Records of the June 2012 surgery indicate that the Veteran was initially scheduled for aortic valve replacement due to aortic stenosis; however, complications due to service-connected coronary artery disease and prior bypass surgery to treat coronary artery disease led to extension of the surgery and a new coronary bypass graft.

In March 2013, a VA examiner indicated that the Veteran's cerebrovascular accident (CVA) was not "at least as likely as not" proximately due to or the result of his June 2012 coronary bypass/valve replacement surgery at Singing River Hospital.  The examiner explained that no medical evidence of record documented diagnosis or treatment of a stroke while the Veteran was hospitalized for his June 2012 coronary bypass surgery.  

However, the medical evidence of record demonstrates that the Veteran sustained a stroke during or shortly after his hospitalization for coronary bypass surgery.  The Veteran had an unremarkable head CT exam shortly before his discharge, however, records from Singing River Hospital in July 2012, shortly after the surgery, reflects that the Veteran came in for a post-operative problem and the problem list included a complaint of left arm weakness.   

The Veteran's spouse, who is a nurse, has consistently reported to treating doctors and VA that the Veteran sustained a heart attack and a stroke during the course of the June 2012 surgery.  In her September 2013 Substantive Appeal, the Veteran's spouse explained that three different VA physicians explained that the Veteran's prior bypass in 1998 had stuck to the heart wall, bled out and caused the heart attack in surgery and stroke.  She reported that had the Veteran not had the ischemic heart disease, he would not have had to undergone surgery in 1998 and the 2012 surgery would have been routine.  In this regard, a lay person is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  VAMC records include a notation that the Veteran had been admitted to Ocean Springs Hospital on July 12, 2012, and discharged with a diagnosis including "CVA" - that is, a cerebrovascular accident, or stroke.  Subsequent VA treatment records of August 2012 indicate that the Veteran has a history of stroke during his June 2012 surgery.  

It is well settled that, in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board, however, is allowed to draw reasonable inferences from the evidence.  Jackson v. Virginia, 443 U.S. 307, 319 (1979)(explaining that it is the responsibility of the trier of fact to fairly resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).  The Board carefully considered the VA examination report; however assigns this little weight as the examiner did not discuss the finding of left arm weakness or the subsequent treatment records that mention a stroke.  Given the findings of left arm weakness as a post-operative problem and the consistency in the description of the events, including to medical providers in the course of treatment for the condition, the Board finds this report as to the onset of the stroke to be credible.  

Accordingly, the Board concludes that it is at least as likely as not that the Veteran's cerebrovascular accident was caused by or proximately due to his bypass/valve replacement surgery for service-connected coronary artery disease.  Service connection secondary to service-connected coronary artery disease is appropriate. 

II.  Entitlement to an increased initial disability rating for coronary artery disease 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
 
Review of the entire recorded history of a disability is necessary in adjudicating a claim for increased rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7017, coronary artery disease with a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray, warrants a 30 percent rating.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted for 3 months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017.

For all diseases of the heart, the rating criteria provide that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the Veteran.  38 C.F.R. § 4.104.

a.  Coronary Artery Disease during the period December 7, 2009 through May 23, 2011

The April 2011 rating decision established service connection for coronary artery disease, status-post coronary artery bypass graft (surgery in 1999).  The Veteran's heart disability was evaluated as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7017, based on evidence of cardiac hypertrophy, with an effective date of December 7, 2009. 

Private treatment records, dated in March 2009 reflect an ejection fraction of 50 percent.  A May 2009 private echocardiogram reflects an ejection fraction of 48 percent.   Another private echocardiogram dated in September 2009, show that the Veteran had a left ventricular ejection fraction (LVEF) of 60 percent.  Mild cardiac hypertrophy was noted.  A December 2010 private echocardiogram noted an ejection fraction of 55 percent.  

In March 2011, the Veteran denied experiencing dyspnea, fatigue, angina, dizziness, or syncope at any level of activity, and the examiner noted that this statement would be consistent with an activity level in excess of 7 METs. LVEF on examination was 55 percent.  

The Veteran submitted a December 2009 exercise METs test from a private physician, which found a METs score of 2.3.  However, the administering physician noted that, while the Veteran reported chest pain and fatigue, the test limiting factor had been patient effort.  

The Veteran is presumed competent to report symptoms of angina, shortness of breath, fatigue, dizziness, or syncope, as well as the impact of his symptoms on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran was, therefore, competent to report chest pain and fatigue at his December 2009 exercise test.  However, the Veteran was presumptively also competent to deny a history of pertinent symptoms on exertion at his March 2011 VA examination.  Therefore, the Board must weigh conflicting evidence regarding the severity of the Veteran's coronary artery disease for the period December 7, 2009 through May 23, 2011.  

The Veteran's ejection fraction has varied from as low as 48 percent to as high as 60 percent during this period.  The United States Court of Veterans Claims (Court) has held that Diagnostic Codes 7005 and 7007 do not require a separate showing of left ventricular dysfunction in addition to an ejection fraction of 30 to 50 percent in order for a claimant to receive a 60 percent rating based on left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  Also, as the LVEF is 50-55 percent, the 50 percent showing must be resolved in favor of the Veteran.  See Otero-Castro v. Principi, 16 Vet. App. 375 (2002) ("We note at the outset of our analysis that the Secretary concedes that the '30 to 50 percent' criterion in DCs 7005 and 7007 means 30% through 50%. Therefore, the veteran's ejection fraction of 50% meets that objective criterion in both DCs").  Although the findings varied, in light of the May 2009 private record noting an ejection fraction of 48%, the Board finds that the Veteran meets the objective criteria and an increased 60 percent evaluation is warranted.

The Board has also considered whether the Veteran is entitled to an even higher rating of 100 percent for this period, but finds that the evidence fails to support a rating higher than 60 percent.  The Board carefully considered the December 2009 private report that noted a METs score of 2.3; however, this report indicated that this finding was based on "sub-maximal patient effort" and further explained that the cardiovascular status was "indeterminate" due to suboptimal peak cardiovascular stress load and noted that the exercise limiting factor was effort.  In light of the fact that the record itself notes that the findings are indeterminate, the Board finds that this record on its own is insufficient to grant an increased evaluation.  Furthermore, other records contemporaneous in time to the December 2009 evaluation fail to demonstrate METs under 3.  

The Board notes that the Veteran's wife has suggested that his competence to report his symptoms is presently limited.  In her May 2013 notice of disagreement, the Veteran's wife stated that the Veteran has suffered from severe memory impairments following his June 2012 cerebrovascular accident, as well as impaired judgment.  For these reasons, the Veteran's wife asserts that VA's examining nurse-practitioner erred in refusing to allow her to accompany the Veteran during his March 2013 VA examination.  However, the Veteran's wife does not assert that his competence to report his own symptoms was impaired prior to June 2012.  Moreover, neither VA examinations nor treatment notes recorded remarkable mental status changes.  Mental status changes sufficient to impair description of current symptoms or medical history would ordinarily be expected to be noted if present.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The Board, accordingly, finds that the Veteran has been competent to report his own symptoms and medical history throughout the period on appeal. 

In weighing the Veteran's reported fatigue and pain during his December 2009 exercise test against his denial of pertinent symptomatology on exertion during his March 2011 VA examination, the Board places greater weight upon the Veteran's statements during his VA examination.  While the Veteran reported pain during his December 2009 exercise test, the examiner in March 2011 inquired into the Veteran's experience of cardiac pain, fatigue, and discomfort writ large; thus, the Veteran's statements in his March 2011 examination are more representative of his overall symptoms through May 23, 2011.

Accordingly, through May 23, 2011, a 60 percent disability rating, but no higher, is warranted for the Veteran's coronary artery disease. 

b.  Coronary Artery Disease during the period May 24, 2011 through June 23, 2013

On May 24, 2011, VA treatment notes recorded an LVEF of 47 percent.  The August 2012 Statement of the Case granted an increase in evaluation, to the 60 percent rating, upon this basis.  The Veteran was admitted to Ocean Springs Hospital on June 24, 2012, and underwent an aortic valve replacement along with coronary artery bypass graft.  The Veteran was discharged July 10, 2012.  The September 2012 rating decision assigned a temporary total rating from June 25, 2012 through December 31, 2012, and continued the 60 percent rating as of January 1, 2013.

The evidence does not support a finding that the Veteran's coronary artery disease merited a rating in excess of 60 percent prior to admission for coronary artery bypass graft and aortic valve replacement on June 24, 2012.  Nor was a rating in excess of 60 percent warranted from January 1, 2013 (the day after the temporary total disability rating ended) through June 23, 2013.   

No exercise testing or METs equivalency opinions from the period May 24, 2011 through June 23, 2013 indicate that exertion of 3 METs or less would cause fatigue, angina, dyspnea, dizziness, or syncope.  In September 2011, LVEF was estimated at 55 percent, based upon VA echocardiogram.  VA treatment notes show that aortic stenosis was found in September and October 2011, and the Veteran began evaluation for aortic valve replacement in this period, but coronary artery disease was not implicated in this process.  An October 2011 treatment plan, in discussing the Veteran's coronary artery disease, anticipated that the Veteran would "likely need a bypass or two" due to his coronary artery disease if he received an aortic valve replacement, but that bypass would not be indicated if a valve replacement were not performed.

The Veteran has a history of congestive heart failure, but this history is remote.  In June 2013, a treating VA physician completed an Ischemic Heart Disease Disability Benefits Questionnaire, in which he noted that the Veteran had last experienced congestive heart failure in 1998.  

On VA examination in March 2013, the Veteran reported that he only experiences dizziness when rapidly transitioning from sitting to standing.  The Veteran was noted by the VA examiner to exaggerate his gait during examination.  The examiner noted that an October 2012 echocardiogram reflected LVEF of 45 percent, and estimated the Veteran's METs score at 3-5. 

A March 2013 VA echocardiogram found an estimated ejection fraction between 50 and 55 percent.   

For these reasons, the Board concludes that no more than a 60 percent disability rating is warranted for the Veteran's coronary artery disease for the period May 24, 2011, through June 23, 2013, excluding the period of temporary total disability.  However, the clinical picture of the Veteran's coronary artery disease changed as of June 24, 2013.
 
c.  Coronary Artery Disease as of June 24, 2013

On June 24, 2013, VA treating physician R. estimated that the Veteran was functioning at approximately 1 to 3 METs.  A VA reviewing physician reviewed the claims file in August 2013, and concluded that the Veteran's cardiac condition would permit METs functioning above 7.  However, this opinion explicitly excluded the Veteran's age and weight and other comorbid conditions from consideration, and is therefore inadequate.  Affording the benefit of the doubt to the Veteran, the Board concludes that a disability rating of 100 percent is warranted for coronary artery disease as of June 24, 2013.  

The Board notes that the most recent clinical findings, in March 2013, indicated that the Veteran's LVEF was between 50 and 55 percent.  These findings do not contradict those of Dr. R., made three months thereafter.  However, because Dr. R.'s estimate of METs functioning was inconsistent with objective LVEF findings in March 2013, and Dr. R. did not state that his estimate was applicable prior to June 24, 2013, the Board does not find that the Veteran was entitled to a 100 percent rating for coronary artery disease prior to June 24, 2013. 

d.  Extraschedular considerations

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected coronary artery disease prior to June 24, 2013 are adequate in this case.  The Veteran has complained of chest pain and fatigue and shortness of breath.  Such symptoms are specifically considered in the applicable Diagnostic Code which provides ratings based on tests to determine at what level such symptoms such as dyspnea, fatigue, angina, dizziness and syncope occur.  Thus, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met prior to June 24, 2013, and are moot thereafter.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Further, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate prior to June 24, 2013.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  





ORDER

Service connection for residuals of a cerebrovascular accident is granted.

An initial disability rating of 60 percent for coronary artery disease for the period December 7, 2009 through May 23, 2011, is granted.

An initial disability rating in excess of 60 percent for coronary artery disease for the period December 7, 2009 through June 23, 2013 (excluding a period of temporary total rating) is denied.

An initial disability rating of 100 percent for coronary artery disease is granted, effective June 24, 2013.


REMAND

Upon review of the medical record, the Board concludes that the claims file contains insufficient evidence to adjudicate the Veteran's service connection claim for nerve damage to the left side of the diaphragm.  

No VA medical examination discussed or evaluated the etiology of the Veteran's left diaphragm condition, and the Veteran asserts that this condition was incurred during surgery to treat service-connected coronary artery disease.  A VA examination and medical opinion is required to clarify the etiology of any current respiratory disorder.  

The Board determines that further development is also required for the adjudication of the Veteran's claims for entitlement to TDIU and special monthly compensation due to the need for aid and attendance, or at the housebound rate.

The March 2013 VA examination was intended to ascertain whether the Veteran's service-connected disabilities result in incapacity which would require the regular aid and attendance of another person, or whether these disabilities resulted in substantial and permanent confinement to the home.  The VA examiner concluded that the Veteran's coronary artery disease would neither require him to obtain regular aid and attendance from another person, nor substantially and permanently confine him to his home.  However, the Board herein grants service connection for a cerebrovascular accident.  As the examiner only considered the Veteran's service-connected coronary artery disease in determining whether the Veteran required regular aid and attendance, or was housebound, another VA examination is required. 

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, the Veteran's claim for service connection for nerve damage to the left side of the diaphragm is being remanded to the RO, as is a claims for special monthly compensation due to the need for aid and attendance, or at the housebound rate.  Thus, adjudication of the claim for a total disability evaluation based on individual unemployability due to service connected disorders will be held in abeyance pending further development and adjudication of the Veteran's claims.

The Board further notes that in April 2013, a treating VA cardiologist opined that the Veteran's stroke and diaphragmatic paralysis, along with his coronary artery disease and conditions not presently before the Board, would preclude all work.  A similar opinion was produced by another VA treating physician in June 2013.  These opinions should be made available to the VA examiner on remand.

While on remand, updated treatment records from VA and non-VA facilities should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment for nerve damage to the left side of his diaphragm.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination or examinations to determine the presence and etiology of any current nerve damage to the left side of the diaphragm.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any nerve damage to the left side of the diaphragm is related to the Veteran's service, or to a service-connected condition.  

The examiner should be requested to produce opinions regarding the Veteran's need for aid and attendance, homebound status, and capacity to work.  The examiner should be asked to provide a reasoned opinion on the specific questions listed  below:

(a)  Does the combined impact of the Veteran's service-connected disabilities alone prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself due to loss of coordination of the upper extremities or extreme weakness, attending to the wants of nature, or render him bedridden, or otherwise require the regular aid and attendance by another person?

(b)  Do the service-connected disabilities alone cause the Veteran to be unable to perform activities of daily living without the regular aid and attendance of another person or render him "permanently bedridden"?

(c)  Do the Veteran's service-connected disabilities alone substantially confine him to his dwelling and the immediate premises, and is it reasonably certain that the disabilities and resultant confinement will continue throughout his lifetime?  

Finally, the examiner should comment on the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The examiner should discuss the April and June 2013 VA treating physician opinions regarding the Veteran's capacity to work.

If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issues of entitlement to service connection for nerve damage to the left side of the diaphragm, TDIU, and special monthly compensation due to the need for regular aid and attendance, or at the housebound rate.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


